Exhibit 10.5

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***]

 

FY21 Grant Under

 

LSI INDUSTRIES INC. 2019 OMNIBUS AWARD PLAN

 

PERFORMANCE STOCK UNIT AWARD AGREEMENT

 

LSI INDUSTRIES INC. (the “Company”), pursuant to the 2019 Omnibus Award Plan, as
amended from time to time (the “Plan”), as well as the Company's Fiscal Year
2021 Long Term Incentive Plan (the “LTIP”) hereby irrevocably grants you (the
“Participant”), on ____________, 2020 (the “Grant Date”), a Performance Stock
Unit Award (the “Award”) of forfeitable performance stock units of the Company
(“PSUs”), each PSU representing the right to receive one share of the Company’s
common stock, no par value per share (“Common Stock”), subject to the
restrictions, terms and conditions herein.

 

WHEREAS, the Participant has been selected as a participant in the three-year
performance stock unit program of the Company covering the Company’s 2021, 2022
and 2023 fiscal years; and

 

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that it would be in the best
interests of the Company and its shareholders to grant the award provided for
herein to the Participant, on the terms and conditions described in this
Performance Stock Unit Award Agreement (the “Agreement”).

 

NOW, THEREFORE, for and in consideration of the promises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, for themselves, and their permitted successors and assigns,
hereby agree as follows:

 

1.            Terms and Conditions.

 

 

a.

Award.  Subject to the other terms and conditions contained in this Agreement
and in the Plan, the Company hereby grants to the Participant as of the Grant
Date the Award of PSUs described herein. The Threshold Number of PSUs, Target
Number of PSUs and Maximum Number of PSUs, as the case may be, to which the
Participant may be entitled are set forth on Appendix A. The actual number of
PSUs that are earned, if any, pursuant to the terms and conditions of the Award
will be determined by the Committee (the “Total Award”) and shall be computed in
accordance with the terms and conditions of this Agreement and Appendix A.

 

 

b.

Performance Period.  Subject to the other terms and conditions contained in this
Agreement, the performance period for the Award commenced on July 1, 2020 and
shall terminate on June 30, 2023 (the “Performance Period”).  The extent to
which the Award shall be earned at the end of the Performance Period shall be
based upon the Company’s Cumulative Adjusted EBITDA during the Performance
Period and the ending return on net assets (“RONA”) in the last fiscal year of
the Performance Period (the “Performance Criteria”). Cumulative Adjusted EBITDA
and RONA each represent 50% of the entire component of the PSU. Payout
percentages are identified on Appendix A.

 

 

--------------------------------------------------------------------------------

 

 

 

c.

Settlement.  The Company shall settle the Award by causing one share of Common
Stock for each PSU in the Total Award that is outstanding (and not previously
forfeited) as of the Payout Date to be registered in the name of the Participant
and held in book-entry form on the Payout Date.

 

2.Forfeiture of PSUs.

 

 

a.

Termination of Employment Generally.  Except as otherwise determined by the
Company in its sole discretion or as otherwise provided in this Agreement or
Appendix A to this Agreement, all PSUs shall be forfeited without consideration
to the Participant upon the Participant’s termination of employment with the
Company or its Affiliates for any reason (and the Participant shall forfeit any
rights to receive shares of Common Stock or cash in respect of the Award). 

 

 

b.

Termination due to Death, Disability or Retirement.  In the event the
Participant’s employment with the Company is terminated due to death, Disability
(as defined in the Plan) or retirement (defined for purposes of this Agreement
as voluntary termination of employment at or after age 55 with 10 years of
service with the Company or its Affiliates), the Participant shall be entitled
to receive a prorated portion of the Award determined in accordance with Section
3. 

 

 

2.

Performance Determinations.

 

 

a.

If the Participant is employed with the Company or its Affiliates at the
completion of the Performance Period, then following completion of the
Performance Period the Company will determine the amount of the Total Award
payable to the Participant based on Appendix A.

 

 

b.

If the Participant’s employment with the Company or its Affiliates has
terminated prior to the end of the Performance Period due to death, Disability,
or retirement (defined for purposes of this Agreement as voluntary termination
of employment at or after age 55 with 10 years of service with the Company or
its Affiliates),then as soon as administratively feasible (in the Committee’s
sole discretion) following such termination the Company will determine the Total
Award payable to Participant. The Total Award shall be calculated based on the
Target Number of PSUs identified on Appendix A multiplied by a fraction, the
numerator of which is the total number of complete months worked by the
Participant during the performance Period, and the denominator of which is
thirty-six (36), the total number of months in the Performance Period.

 

 

c.

If, in connection with a Change in Control, the successor company, or a parent
of the successor company, in the Change in Control does not agree to assume,
replace, or substitute the PSUs granted hereunder (as of the consummation of
such Change in Control) with PSUs on substantially identical terms, as
determined by the Committee, then as of immediately prior to such Change in
Control, the Company will determine the Total Award, calculated based on the
Target Award.

 

 

--------------------------------------------------------------------------------

 

 

 

d.

Payment of awards shall be made on a date (the “Payment Date”) as soon as
administratively practicable following the completion of the Performance Period
(the “Vesting Date”). On the Payment Date, the Participant shall be entered as
the stockholder of record for the number of PSUs covered by the Award which the
Committee determines, in writing, have been earned and certified pursuant to
Appendix A, and which have vested pursuant to the terms and conditions of this
Agreement. If the Participant is deemed a Specified Employee at the time of the
Vesting Date, then to the extent necessary to prevent any accelerated or
additional tax under Section 409A of the Code, such payment will be delayed
until the earlier of the date that is six months following the Vesting Date and
the Participant’s death.

 

 

e.

Except as may be otherwise provided in this Agreement, at no time prior to such
Vesting Date shall the Participant be deemed for any purpose to be the owner of
shares of Common Stock in connection with an Award and the Participant shall
have no right prior to applicable Vesting Dates to vote Shares in respect of the
Award.   The Participant will not have any rights of a shareholder of the
Company with respect to the PSUs until the delivery of the underlying Shares. 
The obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Shares in the future,
and the rights of the Participant will be no greater than that of an unsecured
general creditor.  No assets of the Company will be held or set aside as
security for the obligations of the Company under this Agreement.

 

 

f.

All determinations with respect to the Award or this Agreement by the Company or
Committee, including, without limitation, determinations of the Total Award, and
timing of settlements, shall be within the Company’s absolute discretion and
shall be final, binding and conclusive on the Participant.

 

 

3.

Restrictive Covenant Agreement; Clawback; Incorporation by Reference.

 

 

a.

Restrictive Covenant Agreement.  This Award is conditioned upon the
Participant’s agreement to this Agreement and compliance with the Company’s
Restrictive Covenant and Confidentiality Agreement executed by the Participant
in favor of the Company (“Restrictive Covenant Agreement”).

 

 

b.

Clawback/Forfeiture.  Notwithstanding anything to the contrary contained herein,
the PSUs may be forfeited without consideration if the Participant, as
determined by the Committee in its sole discretion (i) engages in an activity
that is in conflict with or adverse to the interests of the Company or any
Affiliate, including but not limited to fraud or conduct contributing to any
financial restatements or irregularities, or (ii) without the consent of the
Company, while employed by or providing services to the Company or any Affiliate
or after termination of such employment or service, violates a non-competition,
non-solicitation or non-disclosure covenant or agreement between the Participant
and the Company or any Affiliate including, without limitation, the Restrictive
Covenant Agreement.  If the Participant engages in any activity referred to in
the preceding sentence, the Participant shall, at the sole discretion of the
Committee, forfeit the amount of Shares paid in respect of the PSUs, including,
without limitation, any and all Shares, and repay such to the Company.

 

 

--------------------------------------------------------------------------------

 

 

 

c.

Incorporation by Reference.  The provisions of the Plan are hereby incorporated
herein by reference.  Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in the Plan. In the event that any provision of this
Agreement is inconsistent with the terms of the Plan, the terms of this
Agreement shall control. The Committee acting pursuant to the Plan, as
constituted from time to time, shall, except as expressly provided otherwise
herein, have the right to determine any questions which arise in connection with
the grant of the Award. The number and kind of Shares deliverable pursuant to
the Award are subject to adjustment as provided in Section 12 of the Plan.

 

 

4.

Compliance with Legal Requirements.  The granting and delivery of the Award, and
any other obligations of the Company under this Agreement, shall be subject to
all applicable federal, state, local, and foreign laws, rules, and regulations
and to such approvals by any regulatory or governmental agency as may be
required.

 

 

5.

Transferability.  The PSUs granted hereunder may not be assigned, alienated,
pledged, attached, sold, or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer,
or encumbrance shall be void and unenforceable against the Company or any
Affiliate.

 

 

6.

Miscellaneous.

 

 

a.

Waiver.  Any right of the Company contained in this Agreement may be waived in
writing by the Committee.  No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages.  No waiver by any party of any breach of this Agreement shall be
held to constitute a waiver of any other breach or a waiver of the continuation
of the same breach.

 

 

b.

Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

 

 

c.

No Right to Employment.  Nothing contained in this Agreement shall be construed
as giving the Participant any right to be retained, in any position, as an
employee, consultant, or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant with or without cause at any time for any reason
whatsoever.  Although over the course of employment terms and conditions of
employment may change, the at-will term of employment of the Participant will
not change.

 

 

--------------------------------------------------------------------------------

 

 

 

d.

Successors.  The terms of this Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, the Participant and the
beneficiaries, executors, administrators, heirs and successors of the
Participant.

 

 

e.

Relation to Other Benefits.  Any economic or other benefit to the Participant
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Participant may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company and
shall not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of the Company.

 

 

f.

Taxes and Withholding.  To the extent that the Company is required to withhold
any federal, state, local, foreign or other tax in connection with the PSUs
thereon pursuant to this Agreement, it shall be a condition to earning the award
that the Participant make arrangements satisfactory to the Company for payment
of such taxes required to be withheld.  The Committee may, in its sole
discretion, require the Participant to satisfy such required withholding
obligation by surrendering to the Company a portion of the Shares earned by the
Participant hereunder, and the Shares so surrendered by the Participant shall be
credited against any such withholding obligation at the Fair Market Value of
such Shares on the date of surrender or in such other reasonable manner as
determined by the Company.

 

 

g.

Amendments.  Subject to the terms of the Plan, the Committee may modify this
Agreement upon written notice to the Participant.  Any amendment to the Plan
shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto; provided, however, no amendment of the Plan or
this Agreement shall adversely affect the rights of the Participant under this
Agreement without the Participant's consent unless the Committee determines, in
good faith, that such amendment is required for the Agreement to either be
exempt from the application of, or comply with, the requirements of Section 409A
of the Code, or as otherwise may be provided in the Plan.

 

 

h.

Section 409A of the Code.  It is intended that the PSUs shall be exempt from the
application of, or comply with, the requirements of Section 409A of the Code. 
The terms of this Agreement shall be construed, administered, and governed in a
manner that effects such intent, and the Committee shall not take any action
that would be inconsistent with such intent.  Without limiting the foregoing,
the PSUs shall not be deferred, accelerated, extended, paid out, settled,
adjusted, substituted, exchanged or modified in a manner that would cause the
award to fail to satisfy the conditions of an applicable exception from the
requirements of Section 409A of the Code or otherwise would subject the
Participant to the additional tax imposed under Section 409A of the Code.

 

 

--------------------------------------------------------------------------------

 

 

 

i.

Entire Agreement.  This Agreement, the Plan and, if applicable, the Restrictive
Covenant Agreement contain the entire agreement and understanding of the parties
hereto with respect to the subject matter contained herein and supersede all
prior communications, representations and negotiations in respect thereto;
provided, however, the Participant understands that the Participant  may have an
existing agreement(s) with the Company, through prior awards, acquisition of a
prior employer or otherwise, that may include the same or similar covenants as
those in the Restrictive Covenant Agreement, and acknowledges that the
Restrictive Covenant Agreement is meant to supplement any such agreement(s) such
that the covenants in the agreements that provide the Company with the greatest
protection enforceable under applicable law shall control, and that the parties
do not intend to create any ambiguity or conflict that would release the
Participant from the obligations the Participant has assumed under the
restrictive covenants in any of these agreements, including the Restrictive
Covenant Agreement.  No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto, except for any changes permitted without consent of the Participant
under the Plan.

 

 

j.

Governing Law.  This Agreement shall be construed and interpreted in accordance
with the laws of the State of Ohio without regard to principles of conflicts of
law thereof, or principles of conflicts of laws of any other jurisdiction which
could cause the application of the laws of any jurisdiction other than the State
of Ohio. Each of the Company and the Participant submits to the exclusive
jurisdiction (both personal and subject matter) of (i) the United States
District Court for the Southern District of Ohio sitting in Cincinnati, Ohio and
its appellate courts, and (ii) any court of the State of Ohio sitting in
Cincinnati, Ohio and its appellate courts, for the purposes of all legal actions
and proceedings arising out of or related to this Agreement.

 

 

k.

Headings.  The headings of the Sections hereof are provided for convenience only
and are not to serve as a basis for interpretation or construction and shall not
constitute a part of this Agreement.

 

 By accepting this Agreement through the online acceptance tool on
________________ website, the Participant agrees to all of the terms and
conditions in this Agreement and the Plan and consents to the electronic
delivery of any documents that the Company elects to deliver in connection with
this Agreement.

 

  LSI INDUSTRIES INC.                     By:

 

     

Name:

     

Title:

                    PARTICIPANT                               Name:  

 

 

--------------------------------------------------------------------------------

 

 

Appendix A

 

 

 

Threshold Number of PSUs:

—    

Target Number of PSUs:

—    

Maximum Number of PSUs:

—

 

The Participant shall earn 100% of the Target Number of PSUs if the Company has
achieved Cumulative Adjusted EBITDA of [***] during the Performance Period and a
RONA of [***] the last fiscal year of the Performance Period. Generally, the
percentage of Target Number of PSUs earned at the end of the Performance Period
based on the Performance Criteria shall be determined according to the following
tables, however the actual number of PSUs to which the Participant shall be
entitled will be interpolated between the percentages set forth in the following
chart based on actual results:

 

Cumulative Adjusted EBITDA Performance Level

(50% of Earned PSUs)

  

Payout Level

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

RONA Performance Level (50% of Earned PSUs)

  

Payout Level

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

 

 

 

PSU Grant: Three Year

 

Payout %

RONA

2022

EBITDA

Cumulative $ (000s)

Threshold

[***]

[***]

[***]

Target

[***]

[***]

[***]

Maximum

[***]

[***]

[***]

 

 

Promptly after the Audit Committee of the Board approves the Company’s financial
statements for the fiscal year in which the end of the Performance Cycle occurs,
the Committee must determine and certify whether, and to what extent, the
Performance Criteria have been achieved.

 

 